 1325 NLRB No. 106BEVERLY HEALTH CARE CENTER-WEST1In its answer to the complaint, the Respondent has admitted thatthe requested information is necessary for, and relevant to, the
Union's performance of its duties as the exclusive collective-bargain-
ing representative of the unit employees, ``except that such informa-ContinuedNOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Beverly Health and Rehabilitation Services, Inc.d/b/a Beverly Health Care Center-West andUnited Food and Commercial Workers Union
AFL±CIO, Local 1657. Case 10±CA±30698April 13, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANPursuant to a charge filed on December 11, 1997,the General Counsel of the National Labor Relations
Board issued a complaint on February 6, 1998, alleg-
ing that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain and to furnish infor-
mation following the Union's certification in Case 10±
RC±14816. (Official notice is taken of the ``record'' in
the representation proceeding as defined in the Board's
Rules and Regulations, Secs. 102.68 and 102.69(g);
Frontier Hotel, 265 NLRB 343 (1982).) The Respond-ent filed an answer admitting in part and denying in
part the allegations in the complaint.On March 17, 1998, the General Counsel filed aMotion for Summary Judgment. On March 18, 1998,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed a re-
sponse.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain and to furnish information that is relevant and
necessary to the Union's role as bargaining representa-
tive, but attacks the validity of the certification on thebasis of the Board's unit determination in the represen-
tation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Californiacorporation, with an office and place of business in
Fairfield, Alabama, has been engaged in the operation
of a skilled nursing facility. During the 12-month pe-
riod preceding issuance of the complaint, the Respond-
ent, in conducting its business operations, has received
gross revenue in excess of $100,000 at its Fairfield,
Alabama facility and has received in excess of $10,000
from Medicaid and Medicare. We find that the Re-
spondent is an employer engaged in commerce within
the meaning of Section 2(6) and (7) of the Act and
that the Union is a labor organization within the mean-
ing of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held September 26, 1997, theUnion was certified on October 6, 1997, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:All full-time and regular part-time Licensed Prac-tical Nurse (LPN charge nurses), including Casual
Licensed Practical Nurses (PRNs), employed by
the Respondent at its Fairfield, Alabama facility,
but excluding all other employees; temporary em-
ployees; LPN Unit Coordinators (LPN Unit
Clerks); LPN Staff Development Coordinators
(SDC); Restorative LPN Supervisors; Registered
Nurses (RNs), including, but not limited to RN
Supervisors, Care Plan RNs, and Medicare/LPN
Staffing Coordinators; recreational service direc-
tor; social service personnel; licensed therapists;
business office clerical and confidential employ-
ees; dietary service managers; beauticians, guards
and supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince about October 13, 1997, the Union has re-quested the Respondent to bargain and to furnish infor-
mation,1and, since that date, the Respondent has re- 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tion is not necessary for a unit which improperly includes Section2(11) supervisors.''2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''fused. We find that this refusal constitutes an unlawfulrefusal to bargain in violation of Section 8(a)(5) and
(1) of the Act.CONCLUSIONOF
LAWBy refusing on and after October 13, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit and to furnish the Union requested information,
the Respondent has engaged in unfair labor practices
affecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union the information
requested.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Beverly Health and Rehabilitation Serv-
ices, Inc. d/b/a Beverly Health Care Center-West, Fair-
field, Alabama, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Refusing to bargain with United Food and Com-mercial Workers Union AFL±CIO, Local 1657, as the
exclusive bargaining representative of the employees in
the bargaining unit and refusing to furnish the Union
information that is relevant and necessary to its role as
the exclusive bargaining representative of the unit em-
ployees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time Licensed Prac-tical Nurse (LPN charge nurses), including Casual
Licensed Practical Nurses (PRNs), employed bythe Respondent at its Fairfield, Alabama facility,
but excluding all other employees; temporary em-
ployees; LPN Unit Coordinators (LPN Unit
Clerks); LPN Staff Development Coordinators
(SDC); Restorative LPN Supervisors; Registered
Nurses (RNs), including, but not limited to RN
Supervisors, Care Plan RNs, and Medicare/LPN
Staffing Coordinators; recreational service direc-
tor; social service personnel; licensed therapists;
business office clerical and confidential employ-
ees; dietary service managers; beauticians, guards
and supervisors as defined in the Act.(b) Furnish the Union the information it requestedabout October 13, 1997.(c) Within 14 days after service by the Region, postat its facility in Fairfield, Alabama, copies of the at-
tached notice marked ``Appendix.''2Copies of the no-tice, on forms provided by the Regional Director for
Region 10 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since October 13, 1997.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region 3BEVERLY HEALTH CARE CENTER-WESTattesting to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.April 13, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with United Foodand Commercial Workers Union AFL±CIO, Local
1657 as the exclusive representative of the employees
in the bargaining unit.WEWILLNOT
refuse to furnish the Union informa-tion that is relevant and necessary to its role as the ex-clusive bargaining representative of the unit employ-ees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time Licensed Prac-tical Nurse (LPN charge nurses), including Casual
Licensed Practical Nurses (PRNs), employed by
us at our Fairfield, Alabama facility, but exclud-
ing all other employees; temporary employees;
LPN Unit Coordinators (LPN Unit Clerks); LPN
Staff Development Coordinators (SDC); Restora-
tive LPN Supervisors; Registered Nurses (RNs),
including, but not limited to RN Supervisors, Care
Plan RNs, and Medicare/LPN Staffing Coordina-
tors; recreational service director; social service
personnel; licensed therapists; business office cler-
ical and confidential employees; dietary service
managers; beauticians, guards and supervisors as
defined in the Act.WEWILL
furnish the Union the information it re-quested about October 13, 1997.BEVERLYHEALTHAND
REHABILITATIONSERVICES, INC. D/B/ABEVERLYHEALTHCARECENTER-WEST